Oncolin Therapeutics, Inc. 6750 West Loop South, Suite Bellaire, Texas October 20,2008 VIA EDGAR& FACSIMILE U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, DC 20549 Re: Request for Withdrawal of Registration Statement on Form S-1 (File No.333-149438) Ladies and Gentlemen: On February 28, 2008,Oncolin Therapeutics, Inc., a Nevada corporation (the “Company”), filed a Registration Statement on FormS-1 (File No.333-149438) (the “RegistrationStatement”) under the Securities Act of 1933, as amended(the “SecuritiesAct”) with the Securities and Exchange Commission (the “Commission”). Pursuant to Rule477 under the Securities Act, the Company respectfully requests that the Commission consent to the withdrawal of the Registration Statement effective as of the date hereof or at the earliest practicable date hereafter. The Company requests that the Commission consent to this application on the grounds that the withdrawal of the Registration Statement is in the best interests of the Company’s stockholders and consistent with the public interest and the protection of investors, as contemplated by paragraph (a)of Rule477. The Registration Statement has not been declared effective by the Commission and no securities have been issued or sold under the Registration Statement. The Company acknowledges that no refund will be made for fees paid to the Commission in connection with filing of the Registration Statement. The Company, however, respectfully requests that all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use should the Company proceed with the filing of a subsequent registration statement meeting the requirementsof Rule457(p) under the Securities Act. If you have any questions regarding this request, please contact the Company’s legal counsel, Thomas C. Pritchard of Brewer & Pritchard, P.C., at (713)209-2950. Very truly yours, /S/ Steven M. Plumb, CPA Steven M. Plumb, CPA Chief Financial Officer Oncolin Therapeutics, Inc.
